Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 27-51 are pending. 
	
Response to Arguments
Applicant’s arguments in pre-brief conference request, see pages 1-5, filed 07/12/2021, with respect to the rejection(s) of claim(s) 27-51 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunkin et al. (WO 2014/140526) and Slater et al. (US 20160241619).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunkin et al. (WO 2014/140526) hereinafter Dunkin in view of Firstenberg et al. (US 20150212675) hereinafter Firstenberg.
Regarding claim 27, Dunkin teaches a method, implemented by a central node (Operations & Maintenance system (O&M) 13 is facilitates data transmission from network to 
However, Dunkin does not explicitly disclose a remote service node acting as a server providing application services to a client application in a mobile communications device, through a mobile communications network.

Based on Dunkin in view of Firstenberg it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Firstenberg to the system of Dunkin in order to increase data providing capability of Dunkin system.

Regarding claim 28, Dunkin teaches the determining that the first condition is met is based on the central node obtaining departure information (i.e. when the UE enters a specific location an alarm may be triggered in order to start the process. For example, when the user enters the M4 from London the network may raise an alarm that causes the future location to be determined, page 24, lines 28-31). 

Regarding claim 29, Dunkin teaches obtaining departure information comprises accessing any one of ticket information and actual departure time stored in a local storage unit in the central node or in a remote storage unit (i.e. the data associated with location behavior of the user within the network may comprise timetable or scheduling information for the vehicle. Thus, a current user location within the network may be determined using the timetable or scheduling information and a current time, page 3, lines 35-page 4, lines 1-2, the timetable or scheduling information can be used to know the actual departure time based on historical data stored by the network (page 20, lines 5-7) and the vehicles timetable or scheduling information, which may be considered historical data for the vehicle-based user, page 27, lines 12-15)



Regarding claim 31, Dunkin teaches wherein the obtaining of departure information comprises receiving any one of ticket information and actual departure time from the mobile communications device (i.e. when the user enters the M4 from London the network may raise an alarm that causes the future location to be determined. This alarm may be raised by the UE or the network, page 24, lines 28-31 and the data associated with location behavior of the user within the network may comprise timetable or scheduling information for the vehicle. Thus, a current user location within the network may be determined using the timetable or scheduling information and a current time, page 3, lines 35-page 4, lines 1-2). Therefore, the actual departure time can be obtained from the user by accessing the data associated with location behavior of the user within the network that includes the timetable or scheduling information.

Regarding claim 32, Dunkin teaches the determining that at the first condition is met is based on receiving information that the mobile communications device is in proximity of the local service node from any one of the local service node and the mobile communication device (i.e. the vehicle-based gateway may be for a multi-passenger (public) transportation vehicle, such as a train, coach, bus or taxi, or another kind of vehicle, page 11, lines 25-26 and 

Regarding claim 33, Dunkin teaches the initiating of the first migration comprises sending a message to the local service node requesting the local service node to communicate with the remote service node (i.e. transmitting and/or receiving a request from the user to the network to communicate data for storage. Where the user is a gateway and the network may have no visibility of the devices accessing the network through (also termed "behind") the gateway, page 9, lines 3-9).

Regarding claim 34, Dunkin teaches the initiating of the first migration comprises sending a message to the remote service node requesting the remote service node to communicate with the local service node (i.e. transmitting and/or receiving a request from the user to the network to communicate data for storage. Where the user is a gateway and the network may have no visibility of the devices accessing the network through (also termed "behind") the gateway, page 9, lines 3-9).

Regarding claim 35, Dunkin teaches the initiating of the first migration comprises sending messages to both the local service node and the remote service node (i.e. transmitting and/or receiving a request from the user to the network to communicate data for storage, page 9, line 3 and Where the user is a gateway and there are a plurality of devices accessing the network through the gateway, page 8, lines 19-20).

Regarding claim 36, Dunkin teaches determining that a second condition is met that indicates a request to migrate the one or more data modules and/or the one or more application modules from the local service node to another service node that might be local or remote (i.e. 

Regarding claim 37, Dunkin teaches the central node and the mobile communications device is the same entity (i.e. user device may be able to receive by directly communicating with the network, page 27, line 25).

Regarding claim 38, Dunkin teaches the central node and the mobile communications device are different entities (i.e. the BSs close to the bad area of coverage are requested by the O&M to allocate as many resources as possible to the user in accordance with the scheduling algorithm used so that as much data as possible is buffered at the UE to be used when there is no coverage, page 22, lines 24-29)

Regarding claims 39-51, the limitations of claims 39-51 are similar to the limitations of claims 27-38. Dunkin further teaches a controller circuit (i.e. a processor, page 12, lines 13-14), a non-transitory computer-readable medium comprising, stored thereupon, a computer program comprising instructions (i.e. This computer program may be embodied in the form of a computer program product comprising memory, the instructions being stored on the memory, page 10, line 35-page 11 lines 1-2). Therefore, the limitations of claims 39-51 are rejected in the analysis of claims 27-38 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
7/2/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447